Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-22 are objected to because of the following informalities:  
Claim 17, Line 3, recites “a resin composition”. It is suggested this is changed to “the resin composition”.
Claim 18, line 3, recites “a resin composition”. It is suggested this is changed to “the resin composition”.
Claim 19, line 2, recites “a resin composition”. It is suggested this is changed to “the resin composition”.
Claim 20, line 2, recites “a resin composition”. It is suggested this is changed to “the resin composition”.
Claim 21, line 1, recites “a printed wiring board”. It is suggested this is changed to “the printed wiring board”.
Claim 22, line 2, recites “a printed wiring board”. It is suggested this is changed to “the printed wiring board”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5
The term “type” in Claim 11 renders the claim indefinite. It is not clear what is meant by the phrase or what would be considered an active ester “type” curing agent. The term “type” is not defined by the claims or specification and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.
The term “sheet-like” in Claims 15 and 16 renders the claims indefinite. It is not clear what is meant by the phrase or what would be considered “like” a sheet. The term “sheet-like” is not defined by the claims or specification and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2014/0199533 A1).
Regarding Claims 1-2 and 4-6, Matsuura discloses resin composition layer, Layer A, comprising a thermosetting resin (a1), an inorganic filler (b1), a heat resistant resin (c1), and a cross-linked filler (d1) (para 0040, 0074, 0084). The thermosetting resin (a1) may be an epoxy resin (para 0046). The inorganic filler (b1) has a specific surface area of 20 m2/g or more (para 0040). The cross-linked filler (d1) may be XER-91 (para 0087), which is disclosed in the specification of the present specification to be styrene-butadiene rubber particles and has an average particle diameter of 0.5 microns and is a suitable particulate elastomer (para 0039 of the present specification).
Matsuura discloses the ratio of components (a1):(c1) ranges from 3-20:1 (para 0080) and the ratio of components (a1):(d1) ranges from 3-10:1 (para 0086). Therefore, the disclosed amount of (d1) according to Matsuura overlaps the 
Regarding Claim 3, Matsuura discloses all the limitations of the present invention according to Claim 1 above. Matsuura further discloses the inorganic filler (b1) is preferably silica (para 0061).
Regarding Claim 10, Matsuura discloses all the limitations of the present invention according to Claim 1 above. Matsuura further discloses a curing agent for the thermosetting epoxy resin (a1) (para 0050).
Regarding Claims 13-16, Matsuura discloses all the limitations of the present invention according to Claims 1 and 10 above. Matsuura further discloses a laminated (i.e. cured) film comprising the resin composition layer A (para 0114).
Regarding Claims 17-18, Matsuura discloses all the limitations of the present invention according to Claims 1 and 10 above. Matsuura further discloses 
Regarding Claims 19-20, Matsuura discloses all the limitations of the present invention according to Claims 1 and 10 above. Matsuura further discloses a printed wiring board comprising an insulating layer formed by curing the resin composition layer A (para 0030, 0032).
Regarding Claims 21-22, Matsuura discloses all the limitations of the present invention according to Claims 19 and 20 above. Matsuura further discloses it is known that a build-up layer is suitable for mounting a semiconductor (para 0009). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to use the build-up layer disclosed in Matsuura (i.e. printed wiring board comprising thermosetting resin layer A) for mounting a semiconductor and thereby arrive at the present invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura as applied to claim 10 above, and further in view of Kawasaki et al. (US 2015/0056434 A1).
Regarding Claims 11-12, Matsuura discloses all the limitations of the present invention according to Claim 10 above. Matsuura does not limit the 
Kawasaki discloses a curable resin composition for forming the insulating layer of a multilayer printed circuit board (para 0168, 0183). The curable resin comprises an epoxy resin and an active ester compound (para 0017), wherein the active ester compound acts as a curing agent for the epoxy compound (para 0023). Kawasaki discloses the active ester compound is desirable to raise heat resistance (para 0024). Kawasaki discloses using 20 to 120 parts active ester compound by weight with respect to 100 parts epoxy compound, to improve the electrical characteristics of the cured article and heat resistance and to keep down the thermal expansion coefficient (para 0031).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Matsuura to incorporate the teachings of Kawasaki to use the active ester compound of Kawasaki as the curing agent in Matsuura in an amount of 20 to 120 parts by weight with respect to 100 parts epoxy resin. Doing so would improve the electrical characteristics of the cured article, raise heat resistance, and keep down the thermal expansion coefficient. Based on the amounts of components .
Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2011/0223383 A1) in view of Mieda et al. (US 2018/0291242 A1).
Regarding Claims 1-5 and 7-9, Goto discloses a resin composition comprising an epoxy resin and a silica component (i.e. inorganic filler) (para 0026), wherein the silica component has a specific surface area equal to or larger than 3 m2/g (para 0102), which overlaps the specific surface area claimed. Goto discloses the resin composition may further comprise additives such as thermoplastic elastomers (para 0130). Goto does not disclose the thermoplastic elastomer being an elastomer as claimed.
Mieda discloses an adhesive composition for printed circuit boards, comprising an epoxy compound (Abstract, para 0103). Mieda discloses adding 30% by mass or less of a stabilizer, such as R-45EPT, to impart flexibility to a cured body (paras 0086-0087). R-45EPT is disclosed in the present specification as a suitable non-particulate elastomer, as an epoxy having a polybutadiene skeleton 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Goto to incorporate the teachings of Mieda to produce the resin composition of Goto comprising 30% by mass or less of R-45EPT as a non-particulate elastomer. Doing so would impart flexibility to the cured body.
Regarding Claim 10, Goto in view of Mieda discloses all the limitations of the present invention according to Claim 1 above. Goto further discloses the resin composition comprises a curing agent (para 0026).
Regarding Claim 11, Goto in view of Mieda discloses all the limitations of the present invention according to Claim 10 above. Goto further discloses the curing agent may be an active ester compound (para 0050).
Regarding Claim 12, Goto in view of Mieda discloses all the limitations of the present invention according to Claim 10 above. Goto further discloses the curing agent is within a range from 1 to 200 parts by weight with regards to 100 parts by weight of the epoxy resin (para 0084). Given the broad amount of curing agent disclosed by Goto, it is clear that the amount of curing agent based on 
Regarding Claims 13-14, Goto in view of Mieda discloses all the limitations of the present invention according to Claims 1 and 10 above. Goto further discloses a cured body (i.e. cured product) comprising the resin composition (Abstract).
Regarding Claims 15-16, Goto in view of Mieda discloses all the limitations of the present invention according to Claims 1 and 10 above. Goto further discloses a laminated body comprising the resin composition (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787